Kent, J.,
dissenting. — I am not satisfied as to one point. I think I should concur on all the other points decided, except as to interest, which is not fully considered in the opinion. The point I allude to as unsatisfactory, is the admission of the testimony of Coburn, as to the declarations of Lysander Cutler on Sept. 29, 1856. They were clearly inadmissible, even to prove an intentional fraud on the part of the father in refi rence to the case on trial. They were made long before, — were in relation to a matter entirely distinct from the one in question, — were not connected with any act, or, if by a great stretch they may be so connected, that act was obtaining and receiving money on other notes, by means of these statements. The defendant had no connection with this money or these notes. As well might you introduce evidence, in case Lysander Cutler was on trial on an indictment for fraudulently obtaining this money from the bank on the 29th of September, that about the same time he stole money from another, or committed an assault and battery, or forged a note passed to another bank. To make evidence of other transactions at and about same time ad*520missible, they must in some way be connected with the fraud in question, or as a part of its history, or showing a connection between thé parties in reference to that outside matter, and a like fraud between same parties in such other transaction, or they must be similar frauds of same nature and kind. The evidence in relation to the transactions of the 7th of Dec., may be admissible on one or more of these grounds. It may be correct to allow such evidence, to show the history of a like transaction between the parties, near the time of this one; and to fix fraud on Lysander, the fact that he made fraudulent and false pretences to get negotiable notes into his possession, and that he immediately indorsed them to his son, the defendant, may be pertinent. The false pretences and earnestness to get notes, instead of accounts, are facts in the history, tending to show a fraudulent purpose on his part.
The testimony as to the declarations on 29th of Sept., it is admitted in the opinion are clearly inadmissible, but it is determined that they are immaterial, and do not in themselves show any fraudulent intent. I am not satisfied with this view. I think that the Court should be slow to consider statements as immaterial, or as of no force, in favor of a party who insists upon putting them in, after objection, and after, as we know, the same question as to their admissibility had been before the Court, and their admissibility strongly and earnestly urged and objected to by the parties. It is easy now to say that they were immaterial strictly to the issue. But one can hardly " wink hard enough” not to see that they were deemed important by the plaintiffs’ counsel, and that they might be, and no doubt were pressed upon the attention of the jury, to fix on Lysander Cutler, if not on the defendant, a gigantic scheme of fraud. If of no use, why pressed in? I am for holding counsel responsible when they foist in, against right and law, and well settled principles, proof of facts which they have no legal right to put in; and this, after full warning and abundant caution. There may be cases, I admit, *521where it is so clear and palpable that no possible' use could be made of the facts, either legitimately or illegitimately, and that, in no way could they possibly prejudice or mislead or confuse a juiy, they may be deemed immaterial. But I think it should be so clear "that he may run that readeth it.” There should be no question in any mind.
The ground of the opinion is, that these declarations of Lysander Cutler were explicit assertions of honest intentions, and that no fraud could be extracted from them. It is true, that there is no direct evidence reported, as introduced by plaintiff, to show the falsity of these declarations. But there was evidence that these notes of the 29th of September were not paid at maturity; that the plaintiffs sued the signers, Earrar & Cutler, and obtained judgment, and that no part of the judgment had been satisfied. Even if we lay out of the case the fact, notorious through all the State, that Farrar & Cutler failed for a large amount, we have enough in the case to show that there can be no reasonable doubt that the fact of such failure was befoi-e the jury. If so, there can be no doubt that this illegal testimony, so pertinaciously insisted upon, was used to satisfy the jury that all these statements were false, and that Lysander Cutler, then in failing circumstances, used them for the fraudulent purpose of getting the money, and that this was evidence of a general fraudulent scheme, on his part at least, to cheat the public generally and this corporation in particular. I do not think that we have a right to assume that this testimony was put into the case, by the able counsel for the plaintiffs, merely to satisfy the jury that Lysander Cutler was an honest man, and told the honest truth in every case but the one on trial.
Nor can we assume that the jury could not possibly have been misled or prejudiced, or confused by its introduction. If in, — then it could be used and commented on, in connection with all the facts proved, and we must all have forgotten the lessons of our professional experience, if we cannot see how these facts and declarations could be used to satisfy *522a jury of the bad character, falsehood and fraud of the party implicated. In short, I say, that when a party will put in clearly illegal testimony, after being fairly. cautioned, he must show clearly, and beyond all possible question, that it could not in anyway prejudice the case of his opponent.
It does not appear that the presiding Judge made any allusion to this testimony in relation to the declarations on the 29th of Sept., as irrelevant or immaterial, but spoke of it as tending to prove that Lysander Cutler " obtained the money for the discounted notes by false pretences and statements.” This clearly shows that the whole matter had been argued before the jury, on the ground that these statements, on the 29th, were false and fraudulent, and not explicit assertions of honesty. No one, it seems to me, can doubt this, or that they were attacked and denounced as false and fraudulent. All this was wrong. The Judge allowed the jury to consider them, so far as they did influence their minds, in connection with other testimony, to show fraud as to the bank shares. The case of Lincoln v. Fitch, 42 Maine, 468, is in point. The Court states " that the evidence introduced for one purpose, was suited to mislead the jury in the consideration of other matters before them, wherein, it was stated by the Judge, to be inadmissible.” I am therefore in favor of sustaining the exceptions, on the ground of the admission of improper testimony.